DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-23 are presented for examination where applicant has canceled claims 10 and 16 previously and added new claims 21-23.

 Response to Arguments
Applicant's arguments filed on 02/06/2022 have been fully considered but they are not persuasive. 

112th Rejection:
1112th rejection has been withdrawn based on amendment filed on 02/06/2022.

103 Rejection: 
With respect to applicant’s argument that Johnson and Duros do not in combination teach “….wherein a file name of each data part includes a unique identifier….”, as recited in independent claims 1, 8 and 15 and “Duros is silent on the use of a file names for recording information.”  Examiner respectfully disagrees.  Note that Johnson teaches a unique identifier of the data part in [0029-0032], i.e. each portion of the transaction has a unique identifier (unique data part) and associated with 
Johnson does not explicitly teach a file name.  Duros teaches in paragraph [0102] that “each record of a transaction maintained by the local transaction manager 114 includes a transaction identifier (e.g., a start time of the transaction), a commit identifier (e.g., a time that the transaction was committed) for the transaction and state of the transaction (e.g., ACTIVE, PREPARING, COMMITTED, or ABORTING).”  Note that each specific transaction record contains a transaction ID (file name) and other identifiers i.e. commit ID, start time, state.  Transaction ID is a file name of a specific transaction record because it incorporates information regarding the specific transaction i.e. the transaction state, transaction time and it incorporates information about the specific commitments i.e. commit ID.  Moreover, Duros teaches unique identifier.  Transaction IDs and commit IDs are all unique because they are different from each transaction and each commit. 
Therefore, Johnson and Duros in combination teach the above cited limitation and Duros explicitly teach a “file name”. 
Dependent claims depend from the independent claims and above cited arguments applies to the dependent claims as well and they remain rejected.


Other options may be available to overcome the current art rejections, the above. Examiner is available for an interview at Applicant’s convenience to discuss the above suggestion or alternate ideas.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 4-9, 11-15, 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2018/0011895) and in view of Douros et al. (US 2017/0011085).

With respect to claim 1, Johnson teaches a computer-implemented method for data distribution comprising: 
generating a plurality of data parts from a plurality of distributed processing tasks ([0026, an ID of the portion of the database transaction associated with extended storage system 440 (i.e., XID)]; examiner’s note: the transactions are the tasks and the portion of the transaction is the data part because the whole transaction is a data and the portion of the transaction is the data part), each processing task independent of each other processing task ([0026, the transaction ID XID and the last commit ID are transmitted to extended storage system 440 to indicate commencement of the portion of the transaction]; examiner’s note: each portion of the transaction is associated with the commit ID and each portion of the transaction is committed separately, therefore, they are independent of each other); 
as each data part is generated, attempting to persist each data part independently of each other data part ([0037, 0038]; examiner’s note: the commit ID of the portion of the transaction is the attempting to persist because the commit ID determines the transaction was successful or not), wherein each data part includes a unique identifier of the data part and a unique identifier of the attempt to persist the data part ([0026, data federation 420 stores an ID of the database transaction (i.e., 
Johnson does not explicitly teach a file name, generating a manifest including information indicating those attempts to persist data parts that have succeeded; and persisting the manifest with the data parts that have been successfully persisted.
Johnson teaches each data part includes an identifier for a transaction and a commit ID (fig. 4, [0026]), listing the active commit ID ([0038]) but does not explicitly teach a file name, listing the successfully committed commit ID and reading the committed commit IDs again for corrections.
However, Douros teaches a file name ([0102, each record of a transaction maintained by the local transaction manager 114 includes a transaction identifier (e.g., a start time of the transaction), a commit identifier (e.g., a time that the transaction was committed) for the transaction]; examiner’s note: that each specific transaction record contains a transaction ID (file name) and other identifiers i.e. commit ID, start time, state.  Transaction ID is a file name of a specific transaction record (file) because it incorporates information regarding the specific transaction i.e. the transaction state, 
generating a manifest including information indicating those attempts to persist data parts that have succeeded ([0185, the local transaction manager 114 for a node 108 includes a list of committed transactions, ordered by commit identifier]; examiner’s note: the listing of committed transactions are the persist attempts that are succeeded); and 
persisting the manifest with the data parts that have been successfully persisted ([0185, Any committed transaction with a commit identifier that is less than the global low water mark is purged from the local transaction manager 114]; examiner’s note: the list of committed transactions with the commit ID is compared to the threshold to delete the commit IDs; comparing/reading the committed ID again for deletion is persisting the data parts that is successfully persisted).  One of ordinary skill in the art would recognize that file name and listing of successful commits of Douros could be incorporated with Johnson to further improve the system to have a filename to represent the IDs and also to have listings of successful commits with the transactions.
Therefore, it would have been obvious to one of the ordinary skill in the art before
the effective filing date to incorporate file names and listing of successful commit with the listing of commit and transaction IDs of Johnson to have an efficient storage and commit system. The motivation would be to have a system which will have a file name with the transaction ID and commit ID to store the data in an organized way to find it faster and also to lists the successful commit to identify the commits that were 

	With respect to claim 2, Johnson and Douros in combination teach the method of claim 1, but do not explicitly teach further comprising: if an attempt to persist a data part by a processing task fails, attempting again to persist that data part using the same or a different processing task.
Johnson teaches committing the transaction ([0026]; examiner’s note: the transactions are committed) but does teach that if the commit is not successful processing the transaction again.
However, Douros teaches if the commit is not successful processing the transaction again ([0101, the one or more transactions may conflict with one another, resulting in some transactions successfully completing and other transactions failing, at which point they are forced to undo their changes and retry]; examiner’s note: the commit that is not successful are retried again).  One of ordinary skill in the art would recognize retrying the failed transactions of Douros could be incorporated with Johnson to further improve the system to retry the transactions again to have all the transactions committed.
Therefore, it would have been obvious to one of the ordinary skill in the art before
the effective filing date to incorporate retrying the failed transactions of Douros into Johnson to have an efficient storage and commit system. The motivation would be to have a system which will process the failed transaction to validate all the have more efficient system.

	With respect to claim 4, Johnson teaches the method of claim 2, but do not explicitly teach wherein: the manifest includes, for each data part that has been successfully persisted, a unique identifier of the data part and of the attempt to persist the data part.
	Johnson teaches listing commit IDs (attempt to persist ID) and portions of transaction IDs (data part) ([0038], fig. 4) but does not explicitly teach listing successfully committed transaction IDs associated with commit ID.
	However, Douros teaches the manifest includes, for each data part that has been successfully persisted, a unique identifier of the data part and of the attempt to persist the data part ([0103, each record of an active transaction includes a transaction identifier for the transaction (e.g., a start time of the transaction), a commit identifier for the transaction (e.g., a time that the transaction was committed), a list of nodes on which the transaction is operating, and a state of the transaction (e.g., ACTIVE, PREPARING, COMMITTED, or ABORTING)]; examiner’s note: the committed (successful) transactions are listed with the commit ID).  One of ordinary skill in the art would recognize listing of successful commits IDs and transactions IDs of Douros could be incorporated with Johnson to further improve the system to have listings of successful commits with the transactions.
Therefore, it would have been obvious to one of the ordinary skill in the art before
the effective filing date to incorporate listing of successful commit with the listing of commit and transaction IDs of Douros into Johnson to have an efficient storage and commit system. The motivation would be to have lists of the successful commit to 

	With respect to claim 5, Johnson teaches the method of claim 1, further comprising: but do not explicitly teach reading the manifest to obtain the unique identifier of each data part and of the attempt to persist the data part that has been successfully persisted; and based on the unique identifier, reading the data parts that have been successfully persisted.
Johnson teaches listing commit IDs (attempt to persist ID) and portions of transaction IDs (data part) ([0038], fig. 4) but does not explicitly teach reading the listed successfully committed transaction IDs associated with commit ID.
However, Douros teaches reading the manifest to obtain the unique identifier of each data part and of the attempt to persist the data part that has been successfully persisted; and based on the unique identifier, reading the data parts that have been successfully persisted ([0101], [0185]; examiner’s note: reading the committed IDs and if the commit fails then retrying the commit step again).  One of ordinary skill in the art would recognize reading the listed successful commits IDs and transactions IDs of Douros could be incorporated with Johnson to further improve the system to read listings of successful commits with the transactions.
Therefore, it would have been obvious to one of the ordinary skill in the art before
the effective filing date to incorporate reading listed successful commit with the listing of commit and transaction IDs of Douros into Johnson to have an efficient storage and commit system. The motivation would be to read the lists of the successful commit to 

With respect to claim 6, Johnson teaches the method of claim 1, but do not explicitly teach further comprising: reading the manifest to obtain information identifying the data parts that have been successfully persisted; and based on the information identifying the data parts that have been successfully persisted, reading the data parts that have been successfully persisted.
Johnson teaches listing commit IDs (attempt to persist ID) and portions of transaction IDs (data part) ([0038], fig. 4) but does not explicitly teach reading the listed successfully committed transaction IDs associated with commit ID.
However, Douros teaches reading the manifest to obtain information identifying the data parts that have been successfully persisted; and based on the information identifying the data parts that have been successfully persisted, reading the data parts that have been successfully persisted ([0101], [0185]; examiner’s note: reading the committed IDs and if the commit fails then retrying the commit).  One of ordinary skill in the art would recognize reading the listed successful commits IDs and transactions IDs of Douros could be incorporated with Johnson to further improve the system to read listings of successful commits with the transactions.
Therefore, it would have been obvious to one of the ordinary skill in the art before
the effective filing date to incorporate reading listed successful commit with the listing of commit and transaction IDs of Douros into Johnson to have an efficient storage and commit system. The motivation would be to read the lists of the successful commit to 

With respect to claim 7, Johnson and Douros in combination teach the method of claim 1, Johnson further teaches wherein the manifest is persisted to a same object store location as the data parts ([0036]; examiner’s note: the records of transactions and commit IDs are stored in the database; moreover, Douros teaches in [0102] teaches storing the lists of records in a same database).

	Claim 8 encompasses the same scope of limitation of claim 1, in additions of a processor, a memory (Johnson; fig. 1).  Therefore, claim 8 is rejected on the same basis of rejection of claim 1.

	Claim 9 is rejected on the same basis of rejection of claim 2.
Claim 11 is rejected on the same basis of rejection of claim 4.
Claim 12 is rejected on the same basis of rejection of claim 5.
Claim 13 is rejected on the same basis of rejection of claim 6.
Claim 14 is rejected on the same basis of rejection of claim 7.

	Claim 15 is rejected on the same scope of limitation of claim 1, in additions of a non-transitory computer readable storage medium ([0036]; examiner’s note: the storage medium).  Therefore, claim 15 is rejected on the same basis of rejection of claim 1.


Claim 18 is rejected on the same basis of rejection of claim 5.
Claim 19 is rejected on the same basis of rejection of claim 6.
Claim 20 is rejected on the same basis of rejection of claim 7.

With respect to claim 21, Johnson teaches the method of claim 1, but does not explicitly teach wherein the unique identifier of the attempt to persist the data part further comprises information of a task execution related to the attempt to persist the data part.
However, Duros teaches the unique identifier of the attempt to persist the data part further comprises information of a task execution related to the attempt to persist the data part ([0103]; examiner’s note: each commit identifier (attempt to persist) of a transaction includes a time when the transaction was committed (task execution)).  One of ordinary skill in the art would recognize information of a task execution of Douros could be incorporated with Johnson to further improve the system to know the details of a task.
Therefore, it would have been obvious to one of the ordinary skill in the art before
the effective filing date to incorporate task execution information of Douros into Johnson to have an efficient storage and commit system. The motivation would be to know the details of a task i.e. the state of a task to store task related information for later retrieval and also to start committing another transaction.

Claim 22 is rejected on the same basis of rejection of claim 21.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FATIMA P MINA/Examiner, Art Unit 2159        

                                                                                                                                  /William B Partridge/Primary Examiner, Art Unit 2183